DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 7/13/2022; 7/14/2022; and 7/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Election/Restrictions
Applicant’s election of 9/28/2022 in the reply filed on 9/28/2022 is acknowledged. In the second paragraph on page 9 of the response to the election, applicant traverses the delineation of species, but makes the election without traverse. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Applicant elected: 
SARS-CoV-2 as the target pathogen for species A; 
receptors for species B; and 
nano-sized or microsized materials to mimic the target pathogen as the carrier for species C. 
Claims 1-20 are pending and under consideration.
Specification
The specification is objected to for failing to adhere to the requirements of the sequence rules, because Figure 7 depict sequences that are unlabeled.  Applicant must append SEQ ID Nos. to all mentions of specific sequences, for example in the brief description of the drawings.  When a sequence is presented in a drawing, the sequence must still be included in the sequence listing if the sequence falls within the definition set forth in 37 CFR 1.821(a), and the sequence identifier ("SEQ ID NO:X") must be used, either on the drawing itself or in the Brief Description of the Drawings. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-18, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rottier et al. (USPgPub 2005/0130127).
It is noted instant paragraph [0182] of the instant disclosure discusses VLPs as an embodiment for a “self-assembling recombinant protein-based nanoparticle construct” carrier of the instant invention.
Rottier et al. anticipate a method for inhibiting or blocking (reducing the spread) of a coronavirus infection by treating an organism with a coronavirus VLP comprising a chimeric spike protein that inhibits coronavirus infection by targeting and binding to host cell receptors (as required by instant claim 2) and blocking coronavirus (target pathogen) infection, as required by instant claim 10.  See paragraph [0016, 0017, 0019, 0024, 0301, 0516-0518] and claims 1, 5, 17, and 20.  In paragraphs [0033 and 0433-0435], Rottier et al. teach coronavirus VLP delivery to respiratory epithelial cells to inhibit coronavirus infection, as required by instant claims 13 and 14.  Paragraphs [0017, 0019, 0026-0029, 0288-0298], and claims 5, 16, and 17 of Rottier et al. describe at least one genetic component comprising epitopes positioned on the recombinant spike ectodomain of the coronavirus VLP, anticipating the instantly required “gained advantage” recited in instant claims 1 and 15. In paragraph [0007], Rottier et al. teach that the VLPs have similar dimensions (size) to wild-type corona virions. The coronavirus VLP of Rottier et al. comprise a nucleocapsid core that packages the viral nucleic acid and antigenic spike protrusions on the VLP surface, see paragraphs [0005, 0018, 0019, 0021, 0032, 0359-0363] and claim 1, which mimic and resemble the natural pathogen and protrusions of the wild-type coronavirus, as required by instant claims 3-6, 12, 16, and 20. Paragraphs [0016, 0021, and 0022] and claim 6 of Rottier et al. describe using the coronavirus VLPs as cargo delivery agents to deliver drugs, genes, and/or proteins to treat and/or prevent coronavirus infections (i.e., anti-viral), as required by instant claims 7-9, 17, and 18. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rottier et al. supra and Rabi et al. (Pathogens. 20 March 2020; 9: 231).
See the teachings of Rottier et al. above.  Rottier et al. do not mention SARS-CoV-2.  Rabi et al. do, see the title. 
One of ordinary skill in the art prior to the effective filing date would have been motivated to have substituted the coronavirus VLP of Rottier et al. with the SARS-CoV-2 of Rabi et al. to inhibit (reduce the spread) of SARS-CoV-2 infection causing severe acute
respiratory syndrome, see the introduction and sections 3 and 4.3 of Rabi et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation to have substituted the coronavirus VLP of Rottier et al. with the SARS-CoV-2 of Rabi et al. because the coronavirus VLP targeting of Rottier et al. requires a spike protein and the SARS-CoV-2 of Rabi et al. possesses a spike protein, see paragraphs [0016, 0017, 0019, 0024, 0033, 0301, 0433-0435, 0516-0518] and claims 1, 5, 16, 17, and 20 of Rottier et al. and sections 1-3 and 7 of Rabi et al.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, and 10-20 of copending Application No. 17/735,010 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 10-16, 19, and 20 of ‘010, drawn to a method for reducing likelihood of a SARCS-CoV-2 infection by blocking the coronavirus from binding to host cell receptors with an immunogenic carrier comprising a core loaded with anti-viral cargo and comprising chimeric spike/ epitope protrusions that target the carrier and mimic pathogenic SARCS-CoV-2, anticipate instant claims 1-12 and 15-20. Claims 7, 8, 17, and 18 of ‘010 require that the carrier is sized to target the host’s respiratory tract, anticipating instant claims 13 and 14. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-25, 28-35, 38, and 39 of copending Application No. 17/684,341 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20-25, 28-3538, and 39, drawn to a method for reducing the likelihood of a SARCS-CoV-2 infection by blocking the coronavirus from binding to host cell receptors with an immunogenic carrier comprising a core loaded with anti-viral cargo and comprising chimeric spike/ epitope protrusions that target the carrier and mimic pathogenic SARCS-CoV-2, anticipates instant claims 1-12 and 15-20. Claims 26, 27, 36, and 37 of ‘341 require that the carrier is sized to target the host’s respiratory tract, anticipating instant claims 13 and 14. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/Primary Examiner, Art Unit 1648